336 S.W.3d 180 (2011)
Darren K. VAUGHN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95284.
Missouri Court of Appeals, Eastern District, Division Five.
March 8, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2011.
Darren K. Vaughn, Jefferson City, MO, pro se.
*181 Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Darren K. Vaughn (Movant) appeals from the Order issued by the Circuit Court of the City of St. Louis denying his Motion to Vacate Sentence and Re-Sentence Under Missouri Supreme Court Rule 29.05 or in the Alternative Under Missouri Supreme Court Rule 91.06.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's denial of Movant's motion, pursuant to Rule 84.16(b).